           Case 6:19-cv-00448 Document 1 Filed 07/29/19 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

MARY PRIDE,                                §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §     CIVIL CASE NO. 6:19-cv-00448
                                           §
SANDERSON FARMS, INC.,                     §                  JURY
SANDERSON FARMS, INC.                      §
(PROCESSING DIVISION), AND                 §
SANDERSON FARMS, INC.                      §
(PRODUCTION DIVISION),                     §
                                           §
       Defendants.                         §


                    DEFENDANTS' NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, 28 U.S.C. § 1446, and Federal

Rule of Civil Procedure 81, Defendants, Sanderson Farms, Inc., Sanderson Farms,

Inc. (Processing Division), and Sanderson Farms, Inc. (Production Division)

(collectively "Defendants"), hereby remove to this Court the state court action

described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Defendants set forth

the following "short and plain statement of the grounds for removal."

                          A.     THE REMOVED CASE

      1.     The removed case is a civil action filed with the 170th Judicial District

Court of McLennan County, Texas, on or about June 13, 2019, styled Mary Pride v.

Sanderson Farms, Inc., Sanderson Farms, Inc. (Processing Division), and Sanderson

Farms, Inc. (Production Division), Cause No. 2019-2063-4 ("the State Court Action").


DEFENDANTS’ NOTICE OF REMOVAL
PAGE 1 OF 6                                                     6982549v1 (10133.00002)
              Case 6:19-cv-00448 Document 1 Filed 07/29/19 Page 2 of 6



The case arises from an alleged workplace incident involving Plaintiff, Mary Pride

("Plaintiff" or "Pride"), while Pride was employed by Sanderson Farms, Inc.

(Processing Division).

                   B.    DOCUMENTS FROM THE REMOVED CASE

       2.         Pursuant to 28 U.S.C. § 1446(a), Defendants attach the following

documents to this Notice of Removal:

            (1)      A copy of all process, pleadings, and orders served upon Defendants
                     in the State Court Action.

These documents are attached to this Notice of Removal as Exhibit A.

       3.         Additionally, Defendants are simultaneously filing a separately signed

Disclosure Statement that complies with FED. R. CIV. P. 7.1(a).

                                C.      REMOVAL IS TIMELY

       4.         Pride filed the present civil lawsuit against Defendants in the 170th

Judicial District Court of McLennan County, Texas, on June 13, 2019. Defendants

were each served with Plaintiff's Original Petition ("the Original Petition") in the

State Court Action on June 28, 2019. 1 In the Original Petition, Plaintiff asserts causes

of action for negligence, gross negligence, and premises liability against Defendants.

                                 D.      VENUE IS PROPER

       5.         The United States District Court for the Western District of Texas is the

proper venue for removal of the State Court Action pursuant to 28 U.S.C. § 1441(a)




1July 28, 2019 was the 30th day after Defendants were served with the Original Petition. Because July
28, 2019 fell on a Sunday, Defendants’ deadline to file this Notice of Removal was extended to July 29,
2019. FED. R. CIV. P. 6(a)(1)(C).


DEFENDANTS’ NOTICE OF REMOVAL
PAGE 2 OF 6                                                                  6982549v1 (10133.00002)
            Case 6:19-cv-00448 Document 1 Filed 07/29/19 Page 3 of 6



because the 170th Judicial District Court of McLennan County, Texas, is located

within the jurisdiction of the United States District Court for the Western District of

Texas.

                 E.     DIVERSITY OF CITIZENSHIP EXISTS

      6.     This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

      7.     Pride is a citizen of Texas.

      8.     Sanderson Farms, Inc. is a foreign corporation formed under the laws of

Mississippi. Sanderson Farms, Inc.'s primary place of business is Laurel, Mississippi.

Pursuant to 28 U.S.C. § 1332(c)(1), Sanderson Farms, Inc. is a not a citizen of the

State of Texas, and is not registered to do business in the State of Texas.

      9.     Sanderson Farms, Inc. (Production Division) is a foreign corporation

formed under the laws of Mississippi. Sanderson Farms, Inc. (Production Division)'s

primary place of business is Laurel, Mississippi. Pursuant to 28 U.S.C. § 1332(c)(1),

Sanderson Farms, Inc. (Production Division) is a not a citizen of the State of Texas.

      10.    Sanderson Farms, Inc. (Processing Division) is a foreign corporation

formed under the laws of Mississippi. Sanderson Farms, Inc. (Processing Division)'s

primary place of business is Laurel, Mississippi. Pursuant to 28 U.S.C. § 1332(c)(1),

Sanderson Farms, Inc. (Processing Division) is a not a citizen of the State of Texas.

      11.    Because Pride is a resident of the State of Texas, and Defendants are

not residents of the State of Texas, complete diversity of citizenship exists pursuant



DEFENDANTS’ NOTICE OF REMOVAL
PAGE 3 OF 6                                                      6982549v1 (10133.00002)
               Case 6:19-cv-00448 Document 1 Filed 07/29/19 Page 4 of 6



to 28 U.S.C. § 1332.

    F.    THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

         12.    In the Original Petition, Pride alleges that she is seeking "damages in

excess of $1,000,000." 2 As such, Pride seeks to recover damages in excess of $75,000.

         13.    Based on the aforementioned facts, the current State Court Action may

be removed to this Court by Defendants in accordance with the provisions of 28 U.S.C.

§ 1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Western District of Texas; (ii) this action is

between citizens of different states; and (iii) the amount in controversy exceeds

$75,000, exclusive of interest and costs.

                         G.      FILING OF REMOVAL PAPERS

         14.    Pursuant to 28 U.S.C. § 1446(d), Defendants are providing written

notice of the filing of this Notice of Removal to all counsel of record and are filing a

copy of this Notice with the Clerk of the 170th Judicial District Court of McLennan

County, Texas, in which this action was originally commenced.

                                     H.      CONCLUSION

         15.    Defendants, Sanderson Farms, Inc., Sanderson Farms, Inc. (Processing

Division), and Sanderson Farms, Inc. (Production Division), hereby remove the

above-captioned action from the 170th Judicial District of McLennan County Texas,

and request that further proceedings be conducted in the United States District Court

for the Western District of Texas, Waco Division, as provided by law.


2See, "Plaintiff's Original Petition" at Section IX, ¶ 22, a true and correct copy of which is produced
herein.

DEFENDANTS’ NOTICE OF REMOVAL
PAGE 4 OF 6                                                                  6982549v1 (10133.00002)
         Case 6:19-cv-00448 Document 1 Filed 07/29/19 Page 5 of 6




                                  Respectfully submitted,


                                  MAYER LLP
                                  750 N. St. Paul Street, Suite 700
                                  Dallas, Texas 75201
                                  Telephone: 214.379.6900
                                  Facsimile: 214.379.6939

                                  By:    /s/ Zach T. Mayer
                                        Zach T. Mayer
                                        State Bar No. 24013118
                                        Email: zmayer@mayerllp.com
                                        J. Edward Johnson
                                        State Bar No. 24070001
                                        Email: ejohnson@mayerllp.com


                                  ATTORNEYS FOR DEFENDANTS
                                  SANDERSON FARMS, INC.,
                                  SANDERSON FARMS, INC.
                                  (PROCESSING DIVISION), and
                                  SANDERSON FARMS, INC.
                                  (PRODUCTION DIVISION)




DEFENDANTS’ NOTICE OF REMOVAL
PAGE 5 OF 6                                                 6982549v1 (10133.00002)
           Case 6:19-cv-00448 Document 1 Filed 07/29/19 Page 6 of 6



                          CERTIFICATE OF SERVICE

       This is to certify that on the 29th day of July 2019, a true and correct copy of
the foregoing has been forwarded to all counsel of record, as follows:

        Via ECF:
        e-service@arnolditkin.com;
        karnold@arnolditkin.com;
        cboatright@arnolditkin.com;
        rchristensen@arnolditkin.com;
        abaimbridge@arnolditkin.com
        Kurt Arnold
        Caj Boatright
        Roland Christensen
        Alison Baimbridge
        ARNOLD & ITKIN LLP
        6009 Memorial Drive
        Houston, TX 77007




                                                   /s/ Zach T. Mayer
                                                        Zach T. Mayer




DEFENDANTS’ NOTICE OF REMOVAL
PAGE 6 OF 6                                                      6982549v1 (10133.00002)
